Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-6: The closest prior art being Oostermann ‘128, Grimm et al ‘795, Kline et al ‘828 and Jessen ‘600 did not teach or suggest fertilizer distribution equipment as claimed by the applicant, specifically fertilizer distribution equipment comprising left and right sensors operably coupled to the left and right wheels respectively, the left and right sensors being configured to measure revolution data of the left and right wheels, a gate movable to extend across the outlet of the hopper to restrict and stop flow of solid, flowable fertilizer product therethrough; an actuator coupled to the gate; a user input configured to receive a weight-per-area input for the distribution of the solid, flowable fertilizer; and a controller in communication with the left and right sensors to receive the revolution data therefrom and the user input to receive the weight-per-area input therefrom; and wherein the controller is operably coupled to the actuator to control operation thereof to shift the gate with respect to the outlet opening of the hopper based at least in part on the revolution data and the weight-per-area input, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 7-12: The closest prior art being Oostermann ‘128, Grimm et al ‘795, Kline et al ‘828 and Jessen ‘600 did not teach or suggest fertilizer distribution equipment as claimed by the applicant, specifically fertilizer distribution equipment comprising a controller in communication with the left and right sensors to receive the revolution data therefrom and the user input to receive the volume-per-area input therefrom; and wherein the controller is configured to determine whether the revolution data from the left and right sensors indicate that the fertilizer distribution equipment is turning; and is operably coupled to the plurality of sprayer actuators to control operation thereof to regulate the flow of the liquid fertilizer through the plurality of sprayers based at least in part on the revolution data and the volume-per-area input, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claims 13-19: The closest prior art being Oostermann ‘128, Grimm et al ‘795, Kline et al ‘828 and Jessen ‘600 did not teach or suggest a method of distributing fertilizer using fertilizer distribution equipment as claimed by the applicant, specifically a method comprising the steps of receiving revolution data from left and right sensors coupled to opposing left and right wheels of the fertilizer distribution equipment at the controller, the left and right wheels being independently steerable; averaging the revolution data from the left and right sensors to estimate a ground speed for the fertilizer distribution equipment; and  16PATENT APPLICATION 33019/53533A controlling the operation of an actuator operably coupled to an outlet with the controller to regulate output of the fertilizer product therethrough based at least in part on the ground speed and the unit-per-area input, together in combination with the other method steps and claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752